 406DECISIONSOF NATIONALLABOR RELATIONS BOARDDaytex,Inc.'andRetailClerks Union Local No. 31,RetailClerksInternational Association,AFL-CIO,Petitioner.Case 8-RC-8716January 24, 1973DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Patricia A.Gallagher of the National Labor Relations Board.Following the close of the hearing, the RegionalDirector for Region 8 transferred this case to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit ofemployees at two of the Employer's retail fabricchain stores located in Mansfield, Ohio. The Em-ployer contends that the appropriate unit shouldinclude all 15 of its so-called "large-stores" situatedin a three-state area of which type the Mansfieldstoresareapart.Both parties agree that theapproximately 74 "small-stores," which extend fromPennsylvania to Illinois and Michigan, should not beincluded in the appropriate unit and that the unitshould comprise all regular full-time and part-timesellingand nonselling employees, excluding allprofessional employees, guards, and supervisors asdefined in the Act.The Employer is an Ohio corporation engaged inthe retail sale of fabrics and related merchandisewith its central office in Dayton, Ohio. The large-stores are all discount self-service stores and carry alower quality of merchandise with a higher inventoryturnover than the small-stores, which serve custom-erson a personal basis.The 15large-stores areclustered in four widely separated metropolitan areasinPennsylvania, Ohio, and Indiana. Five of thesestores are located in the Youngstown, Ohio, areawhich includes the Pennsylvania store. Of the otherOhio large-stores, three are in Dayton, one is innearby Springfield, two are in Mansfield, and one isinCincinnati.The remaining large-stores are inIndiana; two in Muncie, and one in Kokomo. (Inaddition to these stores, there is another undergoingconstruction in Richmond, Indiana, which is notincluded in the large-store computations.) There isno bargaining history for any of the Employer'semployees. extend from Pennsylvania to Illinois andMichigan, should not be included in theAll policies affecting the large-stores are deter-mined in Dayton and administration of these storesiscentrally controlled.Merchandise for the large-stores is purchased through central buying. Advertis-ing and displays for the large-stores are controlledout of Dayton and to a great extent prepared there.The Employer has centralized data processing foraccounts payable, buying control, sales costs, salesstore inventory, and payroll. All records, includingpersonnel records for the large-stores, are kept inDayton and the payroll originates there. Payrolltimesheets are kept on a day-to-day basis and aremailed by the individual store manager to Daytonweekly. Personnel policies are determined by thepersonnel department in Dayton and are adminis-teredfor the large-stores by DistrictManagerKleinhenz and the store managers. Gene Brodie,general manager of Daytex, testified that Kleinhenzreports directly to him, as do the eastern small-storesdivisionmanager, the western small-stores divisionmanager, the buyer, advertising department manag-er,andDayton home office personnel. Brodie,together with Kleinhenz, controls pricing, inventory,salespromotions,merchandising, and sales costmaintenance for the large-stores.When a store opens, sales personnel are initiallyhired by Kleinhenz and the personnel manager on atemporary basis from applicants recruited locallythrough newspaper ads. After 4 or 5 weeks, Klein-henz determines the permanent and/or temporaryemployee complement of the new store. He will, ifnecessary, make any cutbacks in the number of storepersonnel at that time. Once open, Kleinhenz visitseach store once every 2 or 3 weeks and keeps intelephone contact with the individual stores two orthree times a week. General Manager Brodie testifiedIEmployer's name appears as amended at the hearing201NLRB No. 55 DAYTEX, INC.407that a typical store visit by Kleinhenz includes a visitwith the sales personnel, "generally getting theirreaction,happy with the job, unhappy . . . Do theyhave calls for merchandise we do not carry, is thisselling, is that selling, try to make them feel a part ofour operation."In spite of Kleinhenz's involvement in the overallsupervision of the 15 large-stores as described above,the record shows that store managers are responsiblefor the day-to-day store operation. Indeed, the storemanager may, as in the Mansfield, Youngstown,Dayton, and Muncie situations, oversee the opera-tionsof two or more stores in the immediategeographical area. He is assisted by an assistant storemanager for each store who, in his absence, has thesame authority and duties as he does. Besidesdirecting the sales personnel and assigning themwork, the store manager has the authority, once astore is established, to hire within a budget set byBrodie, subject to the personnel manager's approval.Any departure from fixed hiring rates that the storemanager desires to make, however, must be approvedby Kleinhenz or Brodie. The evidence also establish-es that store managers have the authority to take"corrective action" for bad performance by employ-ees and can send an insubordinate employee home.And in more serious cases, the store managers canrecommend the discharge of an employee but thefinaldecision rests with either personnel or Klein-henz.With respect to wage increases, Brodie testifiedthat they may be initiated by the store manager butthey come to him for final approval and wages arereviewed annually by the Dayton office. Similarly,store managers set up the employee vacation sched-ule subject to final approval by the personneldepartment in Dayton, which determines vacation,holiday, and overtime policies. Store managers canalso grant short periods of time off, approve sickleave requests, and fix the hours of work andlunchtime of each store employee, although Klein-henz or the Dayton office may prescribe the totalnumber of weekly hours that the large-stores will bekept open.In addition to the foregoing duties and responsibil-ities,storemanagers and assistant store managershandle customer complaints, including complaintsabout store personnel. They can authorize replace-ment of merchandise or refunds of money for thepurchase price and can reduce the price of a smallamount of merchandise.They alsosell goods and areresponsible for filling out reports and forms.The two Mansfield stores opened in June or July1971,with a total of 30 temporary employees forboth stores.They have at present a total ofapproximately II permanent employees.There is onemanager for both stores and an assistant manager foreach store.Their authority,duties,and responsibili-ties,according to the testimony of Brodie, are asdescribed above and are the same as that of all otherlarge-storemanagers and assistant store managers.Geographically, it appears from a reading of theEmployer's Exhibit I, (a road map of the three-statearea which was introduced into evidence to pinpointthe locations of the large-stores and the more widelyscattered small-stores) that the two Mansfield storesare about 100 miles from Youngstown and Spring-field,the nearest large-store locations to them, about130 miles from Dayton,and about 200 miles fromMuncie,Indiana,the location of the nearest opera-tive large-stores in Indiana.The evidence shows that there are no transfers ofemployees among the various large-store metropoli-tan area clusters,such as Youngstown,Dayton, andMansfield. Brodie testified that the Employer wouldnot expect an employee to accept a transfer to adifferent area. Employees are transferred,however,between the two Mansfield stores,both on atemporary and permanent basis,and the storemanager hasauthorityto effect such transfers.The Board has held,with respect to retail chainoperations,that a single-store unit is presumptivelyappropriate absent a bargaining history in a morecomprehensive unit or a functional integration sosevere as to negate theidentity ofa single-store unit.2The presumption may be rebutted where it is shownthat the day-to-day interests of employees in theparticular storemay have merged with those ofemployees of other stores.In the instant case,however,no labor organization seeks to represent asingle-store unit, and thus,the issue presented here iswhether the two-store unit requested by the Petition-er constitutes "a grouping of employees sharing adistinct community of interest derived from commonsupervision or clearly defined geographic considera-tion." 3The Employer contends that any presumption thatthe two Mansfield stores constitute an appropriateunit is rebutted by the facts which show (1) anextraordinary degree of integration and centralizedcontrol over the operation of the 15 large-store unit iturges;(2) the manager's lack of autonomy in day-to-day operations and personnel matters;and (3) theeffective uniform supervision exercised by the districtmanager over all phases of the Employer's large-storegroup.It argues that the only appropriate unit is aunit of all employees in the Employer's administra-tive large-store group.The Petitioner contends that a chainwide unit of2Frisch'sBig BoyIII-Mar, Inc,147 NLRB 5513Gray Drug Stores,Inc.,197 NLRB No 105. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDlarge-stores is inappropriate due to the Employer'splans for additional large-stores,the significantgeographical clustering of such stores with a separatemanager managing the stores in each cluster,such asone manager for the five Youngstown stores, one forthe two Muncie stores, and one for the twoMansfield stores, and the lack of interchange ofemployees from one geographical area cluster ofstores to another. On the other hand, the Petitionercontends, the employees in the two Mansfield storescomprise a homogenous, identifiable, and distinctgroup and, as such, share a community of interestwith each other not shared by them with employeesin other areas, in that the employees come from theMansfield area, are often interchanged between thetwo stores, and have common supervision. Thesefactors, the Petitioner argues, combined with theauthority exercised by the store managers and theirassistantswarrant a finding that the petitioned-forunit is appropriate. We find merit in the contentionsof the Petitioner.The facts demonstrate, and we find, that theemployees employed in the two Mansfield large-stores have a community of interest and that suchcommunity is separate and distinct from employeesat the Employer's remaining large-stores. In sofinding,we rely on (1) the substantial interchangebetween the two Mansfield stores, as contrasted withthe absence of interchange with employees outsideMansfield; (2) the common and immediate supervi-sion of both Mansfield stores by a singlemanager;(3) the 'relatively infrequent visits by the districtmanager to the individual stores; (4) the geographicalproximity of the Mansfield stores to each other andthe substantial distance between these two stores andany other large-store in the three-state area.We also note that, while thereisconsiderablecentralization,localmanagement over these twostores is by no means without appreciable responsi-bilitywith respect to employment matters.While theMansfield storemanager cannot initiatemajorpersonnel policies, he doesregularlyimplement suchpolicies inthe day-to-daystore operations and guidesand directs employees in their work.Moreover, thestoremanager(and/or his assistants)do initiate thehiring of employees locally; can recommend theirdischarge;assign work to employees, transfer anddiscipline them,and recommend wage increases forthem;handle customer complaints about salespersonnel;set up tentative vacation schedules foremployees,and establish their hours of work, grantthem time off, and approve sick leave for them. Inthese circumstances,we find that these duties andresponsibilities of theMansfield store manager areadequate to establish that a substantial degree ofmanagerial responsibility for employment mattershas been retained by him and his assistant storemanager in the management of the two stores, thusfurther demonstrating that the two stores togetherconstitute an appropriate unit.4Accordingly,for the reasons enumeratedabove, wefind that the following employees constitute anappropriateunit for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All regularfull-time andpart-time selling andnonselling employees employed at the Employer'stwo large-stores located in Mansfield,Ohio, exclud-ing the store manager, assistant store managers,5professional employees,guards, and supervisors asdefined inthe Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]4CfPurity Supreme, Inc197 NLRB No.157managers are supervisors within the meaning of See.2(11) of the Act5The parties stipulatedat the hearing,and we find, that assistant store